STATE OF LOUISIANA


                                        COURT OF APPEAL


                                          FIRST CIRCUIT
         i

                                      NUMBER 2021 CA 1362


                              HILDA ROBERTA MAESTRI LANDRY
                             AND THE ROBERT S. MAESTRI TRUST
rI   V

             N' -
               r
                   MOM
                                              VERSUS
         I

              THE CITY OF MANDEVILLE AND THE STATE OF LOUISIANA
              DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT


                                                   Judgment Rendered:       APR 2 7 2022

                                         Appealed from the
                                Twenty -Second Judicial District Court
                                In and for the Parish of St. Tammany
                                          State of Louisiana
                                     Docket Number 2003- 15772


                         The Honorable Reginald T. Badeaux, Judge Presiding




     J. Geoffrey Ormsby                            Counsel for Plaintiffs/ Appellees,
     Randall A. Smith                              Hilda Roberta Maestri Landry, the
     New Orleans, LA                               Robert S. Maestri Trust, Hilda Landry
                                                   Drennan, Hilda Landry Drennan, in her
                                                   capacity as Successor Trustee of the
                                                   Roberta Maestri Residence Trust, Hilda

                                                   Roberta Maestri, in her capacity as
                                                   Trustee of the Landry Children Trust

     Edward J. Deano, Jr.                          Counsel for Defendant/Appellant,
     Mandeville, LA                                The City of Mandeville

     Christopher M. Moody
     Albert D. Giraud
     Hammond, LA


     Paul E. Harrison
     C. deShea Richardson
     Mandeville, LA




                BEFORE: WHIPPLE, .           J.,   MCDONALD, AND LANIER, JJ.
WHIPPLE, C.J.


      This matter is before us on appeal by the City of Mandeville from a judgment

of the trial court in favor of plaintiffs, Hilda Roberta Maestri Landry, Hilda Roberta

Maestri Landry in her capacity as Trustee of the Robert S. Maestri Trust, Hilda

Landry Drennan, Hilda Landry Drennan in her capacity as Successor Trustee to the

Roberta Maestri Residence Trust, and Hilda Roberta Maestri,              in her capacity as

Trustee of the Landry Children Trust. For the reasons that follow, we affirm.

                     FACTS AND PROCEDURAL HISTORY


       On December 10, 2003, plaintiffs, who are the owners of twelve and a half


acres of immovable property in the City of Mandeville, filed a petition for injunctive

relief against the City of Mandeville (" the City") and the State of Louisiana,

Department of Transportation and Development (" the DOTD") contending that


pursuant to certain drainage projects, the City, with the approval and funding of the

DOTD, installed larger -sized drainage pipes, which increased the flow of water


draining on to their property and permitted significant amounts of trash and debris

to be deposited on their property during periods of high water.'          Plaintiffs further


contended that the Ravine Au Coquilles ("        the ravine"), which runs through their



property, no longer provided natural drainage through and across their property, but

instead was overwhelmed by the additional volume of water, resulting in standing

water and rendering areas of their property inaccessible and unusable.         In August of


2003, plaintiffs attempted to fill certain areas of their property to combat the flooding

problem, which prompted the City to issue a "       stop work"   order directing plaintiffs

to cease and desist from any activities intended to reduce or minimize the effects of

the increased water flow onto their property.             In response,    plaintiffs   sought




preliminary and mandatory injunctive relief directing the City to remove the existing




       Plaintiffs' petition was subsequently supplemented and amended three times.
                                             2
culverts on Monroe Street,     an order lifting the "   stop work" order imposed on


plaintiffs, and damages, costs, and attorney' s fees.

      The City filed an answer and reconventional demand against plaintiffs,

seeking injunctive relief directing plaintiffs to remove the fill placed on their

property and return the bed and banks of the ravine to their original condition.    The


DOTD filed an answer and various exceptions.       Following a hearing on March 23,

2004, the trial court issued a judgment denying plaintiffs' request for a preliminary

injunction against the DOTD and dismissing the DOTD from this litigation.

      Thereafter, on August 19, 2004, plaintiffs and the City entered into a Consent

Judgment through which they agreed:

       1)    The City of Mandeville is to cause the installation [ of]     a 48"
      pipe from the western side of Carondelet Street to the Galvez Street
      outfall according to the [ DOTD]' s timetable, plans, and specifications;

      2)     Within Thirty (30) days of the date of this judgment, the City of
      Mandeville shall install trash racks at the culverts located underneath
      Monroe Street at the intersection of Wilkinson and Monroe Streets.
      The trash racks are to be installed on the northern side of Monroe Street
      where the culverts are installed on the property owned by the City of
      Mandeville located at the northeast corner of Wilkinson and Monroe
      Streets.
             The trash racks are to remain at this location and the City of
      Mandeville is to regularly clean and maintain these trash racks;

      3)     The City of Mandeville is to regularly clean the culverts that exit
      adjacent to the Plaintiffs'
                               property that are located in the Lafayette
      Street right of way[;]

      4)     Plaintiffs will grade the     stream bed located on Plaintiffs'
      property so that the bed descends at a regular rate from its elevation of
      approximately plus 1. 8 msl at Monroe Street to its elevation of 0. 0 msl
      at Lafayette Street. Further, Plaintiffs are authorized to spread the spoil
      from the grading of the stream on Plaintiffs' property in any area that
      does not interfere with the flow of the stream. The parties acknowledge
      and agree that this does not change or alter the status of the servitude as
      a natural servitude and that the servitude remains a natural servitude,

      nor will this in any way diminish Plaintiffs' legal rights;

      5)     The parties agree that this Consent Judgment is limited to these
      matters only and that all parties reserve their rights, without prejudice,
      to the matters in this litigation.    The parties further agree that the
      parties'   respective claims to a preliminary injunction are continued
      without date.



                                           3
       In May of 2005, plaintiffs filed a first supplemental and amending petition

alleging that the City installed certain pipes with incorrect inverts such that they did

not allow water to exit plaintiffs' property and, instead, impeded the flow, causing

water to back up onto plaintiffs' property and preventing water from properly

draining off of plaintiffs'     property.    Thus, plaintiffs requested that the trial court


order the City to remove the existing culverts on Lafayette Street and install them at

the correct inverts.      The plaintiffs further sought the issuance of a permanent


injunction, plus damages, costs, and attorney' s fees.

       In June of 2018, plaintiffs filed a second supplemental and amending petition

for supplemental relief and damages, contending that the City failed to comply with

terms of the Consent Judgment, and asserting claims for interference with a natural

servitude,   negligence,    inverse condemnation, and for which plaintiffs sought a

                                                                          2
mandatory injunction and damages, costs, and attorney' s fees.

       On August 27, 2020, the City filed a motion in limine, contending that the

only issue in this matter is whether the City complied with the Consent Judgment,

and requesting that the trial court issue an order barring plaintiffs, plaintiffs' counsel,

plaintiffs' expert civil engineer Dr. James Martin, Jr., and/ or any other parties or


witnesses from attempting to testify and/or introduce at trial any evidence

concerning the effect of development in Old Mandeville on purported increase in
                                             3
water flow across plaintiffs' property.



       2The original petition was filed on behalf of Hilda Roberta Maestri Landry, and the Robert
S. Maestri Trust, represented by its Trustee, Hilda Roberta Maestri Landry. In July of 2018,
plaintiffs filed a third supplemental and amending petition adding as additional plaintiffs: Hilda
Landry' s daughter, Hilda Landry Drennan, individually; Hilda Landry Drennan, in her capacity as
Successor Trustee to the Roberta Maestri Residence Trust; and Hilda Roberta Maestri, in her
capacity as the Trustee of the Landry Children Trust.

       3I 2019, the plaintiffs and the City filed motions for partial summary judgment. Plaintiffs
contended they were entitled to judgment in their favor as a matter of law because the City admitted
it had increased the flow of water over plaintiffs' property in violation of LSA-C. C. art. 656. The
City contended that plaintiffs' claims are barred by the discretionary immunity afforded the City
pursuant to LSA-R.S. 9: 2798. 1, and thus sought judgment in its favor dismissing plaintiffs' claims
as a matter of law.Following a hearing, the trial court signed a judgment on January 14, 2020,
denying both motions.
                                                 M
       The matter was heard before the trial court on September 23 and 24, 2020.


Before proceeding to the merits, the trial court considered and denied the City' s

motion in limine.       In doing so, the trial court noted:

       To the extent that [Dr. Martin' s report] may or may not be relevant, I' m
       talking about say Dr. Martin' s report or analysis prior to this consent
       judgment, it might be relevant.
               But you can rest assured because it' s a bench trial, I' ll be sure to
       give it whatever due weight it should be accorded, if any. And I trust
       opposing Counsel will really be concentrating not so much on that but
       on what' s happened since the consent judgment and the alleged breach
       of it thereof.
               And it might be necessary to compare Dr.                 Martin' s analysis
       beforehand just as a reference point. But I' d like to reassure you I' m
       not going to consider any irrelevant evidence.

       The trial court then proceeded to hear plaintiffs' claims on the merits, i. e.,


plaintiffs'   claims:
                         for a judgment ordering the City to remove and reinstall the

existing culverts on Lafayette Street at the correct inverts; for a preliminary

injunction directing the City to reroute the drainage from plaintiffs' property and

restore the property to its natural condition; for a permanent and mandatory

injunction compelling performance of these acts; for enforcement of the Consent

Judgment; for a judgment on interference with a natural servitude;                     negligence;




inverse condemnation; damages; costs; and attorney' s fees.

       At the conclusion of trial, the trial court ordered the parties to file post -trial


briefs and took the matter under advisement.               On April 9, 2021, the trial court


rendered a judgment, accompanied by written reasons for judgment.4 The judgment

of the trial court ordered the City to undertake specific efforts to fix the drainage

problems, to reimburse plaintiffs for costs expended, and to pay court reporter fees,

as follows:


               IT IS HEREBY ORDERED, ADJUDGED AND DECREED
       the City of Mandeville to undertake a fix, with Dr. Martin participating


       4There is no indication in the record that the trial court considered or disposed of the claims
asserted by the City in its reconventional demand. Nonetheless, the judgment before us contains
the required certification to be immediately appealable pursuant to LSA- C. C. P. art. 1915( B).

                                                 5
               in the design of the fix, at the City' s cost, to dig out some of the cross
               section on the ravine on the plaintiffs' property, place backfill, put the
               pipes in the ground, backfill them and seed over it, then fill the property
               to cover it in order to alleviate the drainage problems that have
               worsened over the years on the property.
                      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND
               DECREED the City of Mandeville is to reimburse the plaintiffs for any
               costs they expended during the course of this trial.
                      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND
               DECREED the City of Mandeville and Albert D. Giraud, Esq.,                       in

               solido, to pay Belen B. Cross, CCR, the court reporter in this trial, in
               the amount of $970. 50       for money owed for the transcript of these
               proceedings that has yet to be paid.    A copy of her transcript invoice
               will be attached to these reasons and judgment.


               The City filed the instant suspensive appeal from the judgment of the trial

       court, contending the trial court erred in:

1. (    1)   determining that the City did not comply with the 2004 Consent Judgment;

2. (    2) rendering judgment beyond the scope of the 2004 Consent Judgment;

3. (    3) issuing a judgment contrary to the Louisiana Constitution and Civil Code articles

       655 and 656; and


4. (    4) making cumulative evidentiary rulings that deprived the City of a fair trial.

                  Following the lodging of this appeal, this court issued an interim orders

       remanding this matter to the trial court for the limited purpose of amending the April

       9, 2021 judgment to correct certain decretal deficiencies.             An amended judgment


       was signed by the trial court on March 11,           2022, and was supplemented into the


       record on appeal.



                                               DISCUSSION


               Because resolution of assignments of error two and four may affect the

       applicable standard of review herein, we address them first on appeal.




                Specifically, the April 9, 2021 judgment of the trial court failed to identify the name of
       the party in whose favor the relief was awarded and the name of the party against whom the relief
       was awarded as required by LSA- C. C. P. art. 1918( A).
                           Assignment of Error Number Two


      In its second assignment of error, the City contends that the trial court

committed legal error in rendering a judgment exceeding the scope of the 2004

Consent Judgment and the matters before the court, which it contends warrants de


novo review herein by this court.

       A court of appeal may not set aside a trial court' s findings of fact in the

absence of manifest error or unless it is clearly wrong.        Evans v. Lungrin, 97- 0541


La. 2/ 6/ 98), 708 So. 2d 731, 735; Rosell v. ESCO, 549 So. 2d 840, 844 ( La. 1989).


However, where one or more legal errors interdict the fact- finding process, the

manifest error standard is no longer applicable,         and,   if the record is otherwise


complete, the appellate court should make its own independent de novo review of


the record. Evans, 708 So. 2d at 735. A legal error occurs when a trial court applies

incorrect principles of law and such errors are prejudicial.                Legal errors are


prejudicial when they materially affect the outcome and deprive a party of

substantial rights.    Kinnett v. Kinnett, 2020- 01134 ( La. 12/ 10/ 21),        So. 3d ,


     2021 WL 5860935, * 4.


      The City contends that the trial court improperly exceeded the scope of the

hearing and expanded the scope of the 2004 Consent Judgment beyond its clear and

explicit agreed -to terms by ordering remedies beyond what the parties agreed to

many years ago.       The City avers that the only remedies available to plaintiffs under

the Consent Judgment were specific performance or damages. The City argues that


the trial court " unilaterally expanded the question of whether the City complied with

the express terms of the 2004 Consent Judgment,"        and contends that in doing so, the

trial court committed legal errors, which the City argues are reviewable by the court

de novo. We find no merit to these arguments.


       Despite the City' s assertions to the contrary, the record reflects that in

addition to plaintiffs'    claims against the City alleging a breach of the Consent

                                              7
Agreement, the trial of this matter properly encompassed plaintiffs'           claims for


removal and reinstallation of the existing culverts on Lafayette Street at the correct

inverts; for a preliminary injunction directing the City to reroute the drainage from

plaintiffs' property and restore the property to its natural condition; for a permanent

and mandatory injunction compelling performance of these acts by the City;              for


continuing enforcement of the Consent Judgment; for interference with a natural

servitude;    for negligence; for inverse condemnation; and for damages, costs, and


attorney' s fees.    Through plaintiffs' supplemental and amended pleadings, these


claims were placed squarely before the trial court for adjudication at trial.    The trial


court stated as much in its written reasons for judgment, noting:

          Because of continued flooding,     and accumulation of trash on the

         property, and the City not responding to the issue, as well as denying
         permits to fill parts of the property, landowners amended their
         pleadings, asking this Court in the pleadings to order that the Consent
          Judgment entered into on August 10, 2004 be enforced so as to achieve
         its letter and spirit, and that a mandatory injunction be issued directing
         the City to reroute the drainage from Landowners' property.

          On review, we find no indication in the record before us that the claims


asserted in plaintiffs' supplemental and amending petitions ( and considered by the

trial court) were dismissed or otherwise disposed of prior to trial. We further note


that pursuant to the Consent Judgment, the parties specifically reserved their rights

to further contest matters in this litigation, stating that "[ t]he parties agree that this

Consent Judgment is limited to these matters only and that all parties reserve their

rights, without prejudice, to the matters in this litigation."     As such, we reject as


meritless the City' s contention that the trial court had one "   single issue before it,"


i.e.,   whether the City breached the Consent Judgment.

          To the extent that the City contends specific performance or damages are the

only remedies available to plaintiffs herein, we acknowledge that upon an obligor' s

failure to perform an obligation to do an act, the granting of specific performance is

at the discretion of the court and that under Louisiana' s civil law system, specific

                                             8
performance is the preferred remedy for breach of contract. See LSA- C. C. art. 1986;

Bourgeois v. Dunn, 2001- 1185 (    La. App.    1St Cir. 6/ 21/ 02), 822 So. 2d 708, 711.


Thus, an obligee enjoys the right to demand, insofar as is practicable, the specific

performance of the obligation.    See LSA-C. C. art. 1758. An obligee has a right to


specific performance for breach of contract except when it is impossible, greatly

disproportionate in cost to the actual damage caused, no longer in the creditor' s


interest, or will result in a substantial negative effect upon the interests of third


parties. Robichaux v. Lanoux, 2009- 2181 ( La. App.     1St Cir. 6/ 11/ 10) (   unpublished),




2010 WL 2342763, * 3.     Moreover, the remedy of specific performance may, under

some   circumstances,   be enforced by injunction.       The petitioner must have a


substantive right to specifically enforce an obligation in order for an injunction to be

used as a procedural remedy to enforce the obligation. Charter School of Pine

Grove, Inc.   v.   St. Helena Parish School Board, 2007- 2238 ( La.             App.   1St Cir.


2/ 19/ 09), 9 So. 3d 209, 222.


       Although specific performance is the preferred remedy for breach of a

contract, when a defendant obstructs the plaintiff in the enjoyment of areal right, the


plaintiff nonetheless may be entitled to a prohibitory injunction restraining the

disturbance and also to a mandatory injunction for the removal of the obstruction or

to undo what has been illegally done. Concerned Citizens for Proper Planning, LLC

v. Parish of Tangipahoa, 2004- 0270 ( La. App. 1St Cir. 3/ 24/ 05), 906 So. 2d 660, 664.

       A mandatory injunction is one that commands the doing of some action and

has the same basic effect as a permanent injunction.    The party seeking a mandatory

injunction must show by a preponderance of the evidence at an evidentiary hearing

that he is entitled to the preliminary injunction. Concerned Citizens for Proper

Planning, LLC, 906 So. 2d at 664. Likewise, a permanent injunction may be issued


only after a trial on the merits at which the burden of proof is a preponderance of the

evidence.   City of Baton Rouge/ Parish of East Baton Rouge v. 200 Government

                                           G
Street, LLC, 2008- 0510 ( La.       App.     1St Cir. 9/ 23/ 08),   995   So. 2d 32, 36, writ


denied, 2008- 2554 ( La. 1/ 9/ 09), 998 So. 2d 726.


         With regard to a preliminary injunction, whether to grant or deny a

preliminary injunction is a matter that lies within the sound discretion of the trial

court.    Thus, absent a clear abuse of this discretion, the trial court' s ruling will not

be disturbed on appeal.     Concerned Citizens for Proper Planning LLC, 906 So. 2d

at 663.    The issuance of a permanent injunction is reviewable under the manifest


error standard.    City of Baton Rouge/ Parish of East Baton Rouge, 995 So. 2d at 36.

         Here, the plaintiffs specifically sought injunctive relief directing the City to

reroute the drainage from plaintiffs' property and restore their property to its natural

condition.    After having determined that the City breached the Consent Judgment,

the trial court ordered the City to remedy its breach by fashioning a remedy "             to



reroute the drainage from plaintiffs' property and restore the property to its natural

condition"    as requested by plaintiffs. We disagree with the City' s contention that

this relief was beyond the scope of the matters placed before the court. Thus, we


find no legal error by the trial court that materially affected the outcome or

interdicted the fact- finding process herein, such that de novo review is required.

         Accordingly, the City' s second assignment of error lacks merit.

                              Assignment of Error Number Four


         In its fourth assignment of error,         the City contends that the trial court

committed reversible error by making cumulative evidentiary rulings that deprived

the City of a fair trial. If a trial court commits an evidentiary error that interdicts its

factfinding process, this court must conduct a de novo review. Spann v. Gerry Lane

Enterprises, Inc.,   2016- 0793 ( La. App.   1St Cir. 8/ 24/ 10), 256 So. 3d 1016, 1022, writ


denied, 2018- 1584 ( La. 12/ 3/ 18), 257 So. 3d 194, and writ denied, 2018- 1649 ( La.


12/ 17/ 18), 258 So. 3d 599.    Thus, any alleged evidentiary errors must be addressed

first on appeal, inasmuch as a finding of error may affect the applicable standard of

                                               10
                                                                                         1St
review.
          Penton v. City of Hammond Police Department, 2007- 2352 ( La. App.
Cir. 5/ 2/ 08), 991 So. 2d 91, 95.


        As to the City' s challenges to the trial court' s evidentiary rulings, the trial

court is granted broad discretion in making evidentiary rulings.        The trial court' s


determinations will not be disturbed on appeal absent a clear abuse of discretion.

See Emery v. Owens -Corporation, 2000- 2144 ( La. App.         1St Cir. 11/ 9/ 01), 813 So.


2d 441, 448, writ denied, 2002- 0635 ( La. 5/ 10/ 02), 815 So. 2d 842. The abuse -of -


discretion standard is highly deferential to the trial judge' s determination under

consideration.   Abshire v. State Through Department of Insurance, 2017- 0689 ( La.


App.    1St Cir. 5/ 16/ 18) ( unpublished) 2018 WL 2250472, * 7, n. 6, writ denied sub


nom. Abshire v. State, 2018- 00979 ( La. 10/ 8/ 18), 253 So. 3d 790.        An abuse of


discretion generally results from a conclusion reached capriciously or in an arbitrary

manner, which means the absence of a rational basis for the action taken. Mathieu


v. New Orleans Public Library, 2009- 2746 ( La. 10/ 19/ 10), 50 So. 3d 1259, 1263.

Thus,    a trial court' s discretionary action will not be     disturbed   on review     if


reasonable people could differ as to the propriety of the trial court' s action.         J.


Caldarera & Co.,   Inc. v. City of Baton Rouge, 2003- 0759 (La. App. 1 St Cir. 2/ 23/ 04),

873 So. 2d 728, 730.


        This case was tried before a judge rather than before a jury. A trial judge,

unlike a jury, is well versed in the rules of evidence, and, therefore, is trained to

give the appropriate weight to evidence and to evaluate evidence without bias.


Additionally, because of the training and experience a trial judge has, a trial judge is

in a far better position than a jury to disregard, and not consider, evidence that has

been improperly admitted at a trial        Raiford v. U.S. Industries/ Ames Lawn &


Garden Tools, 2005- 0815 ( La. App.     4th Cir. 5/ 3/ 06), 929 So. 2d 288, 291- 292, writ


denied, 2006- 1615 ( La. 10/ 13/ 06), 939 So. 2d 366.




                                            11
        Additionally, as set forth in LSA- C. E. art. 103( A),     in pertinent part, "[   e] rror




may not be predicated upon a ruling which admits or excludes evidence unless a

substantial right of the party is affected."         The proper inquiry for determining

whether a party was prejudiced by a trial court' s alleged erroneous ruling on the

admission or exclusion of evidence is whether the alleged error, when compared to

the entire record, had a substantial effect on the outcome of the case. If the effect on


the outcome of the case is not substantial, reversal is not warranted. LSA- C. E. art.


103( A); Chiasson v. Louisiana Medical Mutual Insurance Co., 2019- 0617, 2019-


0618 (La. App. 1 st Cir. 6/ 18/ 20),   307 So. 3d 204, 208- 09. If the exclusion of evidence


taints a trial court' s findings, this court then steps into the shoes of the factfinder and


conducts a de novo review of all of the admissible evidence to ensure a fair trial and


a fair judgment.    Nonetheless, a de novo review should not be undertaken for every

evidentiary exclusion error.           Rather, a de novo review should be limited to


consequential errors; namely, where the error prejudiced or tainted the trial court' s

finding with regard to a material factual issue. Walley v. Vargas, 2012- 0022 ( La.

App.   1St Cir. 9/ 21/ 12), 104 So. 3d 93, 101, citing Evans, 708 So. 2d at 735.


        Cumulatively, " errors in evidentiary rulings,        coupled with other improper


circumstances occurring at trial, may be so prejudicial as to deprive the parties of a

fair trial, and thus may constitute reversible error, even if none of the errors


considered alone would be sufficient to rise to the level of reversible error."


Lovecchio v. Romain, 2019- 0779 ( La. App. 4"          Cir. 3/ 25/ 20),      So. 3d. ,


2020 WL 1465943, * 4, writ denied, 2020- 00458 ( La. 9/ 8/ 20), 301 So. 3d 30.


        On appeal, the City contends that the trial court made cumulative errors in its

evidentiary rulings that were so prejudicial that the errors deprived the parties of a

fair trial.   The City contends that the trial court allowed " too        much evidence" into


the record, which became the court' s primary basis for its judgment in this case.



                                                12
      The City maintains that the trial court erred in allowing plaintiff, Hilda Landry

Drennan, to testify regarding the run off and trash that accumulates on her property

any time it rains, and in allowing her to answer opinion questions regarding the

contents and purpose of the Consent Judgment. However, our review of the record


indicates that Ms. Drennan testified to matters within her knowledge. For example,


when asked if the City installed the 48 -inch pipe in accordance with the Consent

Judgment, Ms. Drennan candidly responded that she did not know.

      The City also contends that the trial court erred by allowing Wallace C.

Drennan III, Ms. Drennan' s husband, to give opinion testimony with regard to the

flow of water in the pipe.   Finally, the City asserts that " one of the most prejudicial

evidentiary rulings" was that the trial court allowed Dr. Martin to give opinion


testimony regarding " outside -of the
                                  - -consentjudgment ` fixes"'          and   to   testify

regarding cost estimates for these " fixes."

      In response to these arguments, plaintiffs point out that the trial court has


broad discretion in its evidentiary rulings and maintain that all of the evidence

relating to the Consent Judgment and condition of the property was " probative        and




necessary" to show the manner in which the Consent Judgment was breached, the


need for a remedy, and the nature and scope of that remedy.            Plaintiffs further


contend that any potential error stemming from Ms. Drennan' s testimony regarding

the placement of the 48 -inch pipe was harmless, considering the other evidence in

the record establishing that the pipe was not installed correctly.

      With respect to Mr. Drennan' s testimony, plaintiffs contend that the trial court

properly acted within its discretion pursuant to LSA-C. E. art. 701 in allowing Mr.

Drennan to testify as to his personal knowledge regarding the water flow and pipes

installed on the property, given that he is the president of an underground utility

business that bids on public works and infrastructure projects. We agree. Moreover,


to the extent that the City points to the trial court' s written reasons for judgment to

                                           13
show that the trial court heavily relied on Mr. Drennan' s testimony regarding the

size and installation of the pipes, we note that a trial court' s reasons for judgment do

not form any part of the judgment, and that appellate courts review judgments, not

the reasons for judgment. Wooley v. Lucksin er, 2009- 0571 ( La. 4/ 1/ 11), 61 So. 3d

507, 572.
             Our review of the record shows that Mr. Drennan' s testimony regarding

the installation of the pipe and flow of water within the pipe was cumulative, and,

even if admitted in error, was harmless, as the plaintiffs' expert, Dr. Martin, testified

to the same issues with the installation and function of the pipe.


         In this case, regardless of whether any of the trial court' s rulings admitting

evidence were erroneous, based on our thorough review of the record herein, we


cannot say that the City established that any of the alleged errors were prejudicial or

otherwise had a substantial effect on the trial court' s judgment as to interdict the


judgment or warrant de novo review.         As previously discussed, the trial court has

vast discretion in making evidentiary rulings, and we can only overturn those that

lack a rational basis for the action taken. See Emery v. Owens -Corporation, 813 So.


2d at 448.


         Accordingly, we likewise find no merit to the City' s fourth assignment of

error.



                           Assignment of Error Number One


         In its first assignment of error, the City contends that the trial court erred in

finding that the City breached the 2004 Consent Judgment.

         A consent judgment is a bilateral contract between the parties by which the

parties adjust their differences by mutual consent, with each party balancing his hope

of gain against his fear of loss.         Its binding force arises from the voluntary

acquiescence of the parties, rather than the adjudication by the court. LSA- C. C. art.




                                              14
3071; 6 Mayo v. Hutchison, 2016- 1642 ( La. App.            1St Cir. 9/ 27/ 17), 232 So. 3d 567,


573- 574; see also Preston Oil Co. v. Transcontinental Gas Pipe Line Corp.,              594 So.


2d 908, 913 ( La. App.     1St Cir. 1991).   Further, interpretation of a consent judgment,

i.e., a contract between parties, is a determination of the common intent of the


parties, and when the words of the contract are clear and explicit and lead to no


absurd consequences, the intent of the parties is to be determined by the words of

the contract.    LSA- C. C. art. 2045; Carr & Associates, Inc. v. Jones, 2019- 0550 ( La.


App. 1 st   Cir. 12/ 27/ 19), 292 So. 3d 577, 584.


       On appeal, the City points out that " the parties unequivocally agreed"                to the



terms of the Consent Judgment, but contends that the trial court manifestly erred and

made a finding, which it characterizes as " contrary to reality,"          when the trial court



found that the City did not properly install the pipes as ordered by the Consent

Judgment.


        In response, the plaintiffs maintain that " the trial court relied upon Civil Code


articles...   and uncontradicted record evidence in holding that the City breached both

the explicit terms and the spirit of the Consent Judgment." In support, the plaintiffs


point to the trial court' s specific finding that while a 48 -inch pipe was installed for

a portion of the project,       it was not installed in accordance with the DOTD' s


timetable, plans, and specifications.



       At trial, Dr. Martin,       an expert in civil engineering with a specialty in

hydraulics, testified that he performed " multiple model studies" and that it was fairly

evident that the 48 -inch pipe did not slope in accordance with the DOTD plans. Dr.


Martin testified that even though the 48 -inch pipe was a gravity pipe, which is

generally designed to flow from high elevation to low, this pipe flowed " contra                  to




         Louisiana Civil Code article 3071 provides that:


                A compromise is a contract whereby the parties, through concessions made
        by one or more of them, settle a dispute or an uncertainty concerning an obligation
        or other legal relationship.
                                                15
gravity"   or uphill in at least three locations, which clearly was contrary to DOTD' s
plans.   Dr. Martin also testified that although the Consent Judgment called for a 48 -


inch pipe at the Galvez outfall, and the City could have installed that 48 -inch pipe

all the way to the outfall as provided by the terms of the Consent Judgment, the City

failed to do so, and instead installed a 36 -inch pipe.


         As the record demonstrates, the City' s own expert in civil engineering with a

specialty in hydraulics or drainage flow, Andre Charles Monnet, testified that Mr.

Drennan and Dr. Martin, who was plaintiffs' expert, were correct in their observation


that the City installed two 36 -inch pipes on Carondelet Street, which were not

contained within the DOTD' s plans.       Mr. Monnet further agreed that the 36 -inch

pipes under Carondelet Street were not part of the Consent Judgment, and, moreover,


that the Consent Judgment did not call for constructing two 36 -inch pipes to replace

the 48 -inch pipe that the parties agreed to in the Consent Judgment.


         Accordingly, based on this uncontradicted testimony at trial and the entirety

of the record before us, we find ample support for the trial court' s factual finding

and conclusion that the City breached the Consent Judgment. Considering the four

corners of the Consent Judgment alone, the City agreed, among other things, to

install a 48 -inch pipe from the western side of Carondelet Street to the Galvez Street


outfall according to DOTD timetable, plans, and specifications.      As the trial court


recognized in reaching its decision, this did not occur.

         Thus, we also find no merit to this assignment of error.


                         Assignment of Error Number Three


         In its remaining assignment of error, the City contends that the trial court

committed legal error by issuing a judgment contrary to the Louisiana Constitution

and Louisiana Civil Code articles 655 and 656.


         Specifically, the City contends that the judgment of the trial court violates

Article VII, Section 14( A) of the Louisiana Constitution, which prohibits funds of

                                            16
the state or political subdivision being " loaned, pledged, or donated to or for any

person, association, or corporation, public or private."     In support, the City cites an

Attorney General Opinion that prohibits " gratuitous      alienation of public funds" for


private purposes.




      On review, we find the City' s reliance on such to be misplaced.         The relief


ordered by the judgment of the trial court herein was not gratuitous or a gift, but

instead resulted from the trial court' s enforcement of the Consent Judgment entered


into by the City and plaintiffs in response to pending litigation between the parties.

      As set forth above, a consent judgment is a bilateral contract wherein


the parties adjust their differences by mutual consent and thereby put an end to a

lawsuit with each party balancing the hope of gain against the fear of loss.        LSA-


C. C. art. 3071; Mayo, 232 So. 3d at 573- 574; Preston Oil Co., 594 So. 2d at 913. Its


binding force arises from the voluntary acquiescence of the parties, rather than the

adjudication by the court.   Mayo, 232 So. 3d at 574. As such, a judgment, whether


resulting from the assent of the parties or as a result of a judicial determination after

a trial on the merits, is and should be accorded sanctity under the law.    Plaquemines


Parish Government v. Getty Oil Co., 95- 2452 ( La. 5121196), 673 So. 2d 1002, 1006.


      By negotiating and entering into such an agreement, the City created or

assumed various obligations and agreed to perform certain measures to improve or


alleviate the drainage problems on the plaintiffs' property. Thus, we do not find the

portion of the judgment of the trial court ordering the City to perform certain

measures to be gratuitous or a gift to plaintiffs, but instead, constitutes a resolution


and enforcement of the City' s contractual obligations created by the Consent

Judgment herein.


      Moreover, we find that by entering into the Consent Judgment, the City has

waived these constitutional     defenses.        The   Consent   Judgment   effectuated a


compromise    of the parties'   differences.      As such,   the City cannot now raise

                                            17
constitutional defenses in response to plaintiffs' efforts to enforce the Consent


Judgment which the City voluntarily entered into with plaintiffs. See City of Kenner

v. Jumonville, 97- 125 ( La. App. 5"     Cir. 8/ 27/ 97), 701 So. 2d 223, 229, writ denied,


97- 2890 ( La. 1/ 30/ 98),   709 So. 2d 718, cert. denied, Jumonville v. City of Kenner,

524 U.S. 9535 118 S. Ct. 2371, 141 L. Ed. 2d 739 ( 1998). Thus, these arguments

also lack merit.


        Lastly, the City argues that the trial court' s judgment violates LSA-C. C. arts.

655 and 656.


        Louisiana Civil Code article 655, addresses " Natural drainage,"     and provides



that:


        An estate situated below is the servient estate and is bound to receive
        the surface waters that flow naturally from a dominant estate situated
        above unless an act of man has created the flow.

        Further, LSA- C. C. art. 656, " Obligations of the owners,"   provides that:



        The owner of the servient estate situated below may not do anything to
        prevent the flow of the water.        The owner of the dominant estate

        situated above may not do anything to render the servitude more
        burdensome.


        The City contends that the trial court " completely ignored Louisiana' s natural

drainage laws"     when ordering the City to " dig out some of the cross section on the

ravine on plaintiffs' property, place backfill, put the pipes in the ground, backfill and

seed over it, then fill the property to cover it in order to alleviate the drainage

problems that have worsened over the years on the property." Without relying on

any evidence,      the City avers that if the drainage is repaired as ordered,         the



landowners above and below the subject property would have significant legal

actions to enforce the predial servitude of the natural drain.


        The trial court indicated in its written reasons that in ordering this solution,

the court accepted the recommendation of plaintiffs' expert, Dr. Martin, as follows:


        Dr. Martin offered another solution based on the City allowing the
        installation of piping and filling of a pond on a neighboring property in

                                              18
       order to redirect storm water off or away from that property, thereby
       impeding the natural flow of drainage away from plaintiffs property.
       In this solution, Dr. Martin explains that it would be an easy pipe job.
       He explained you would have to come in, dig out some of the cross
       section on the ravine, place backfill, put the pipes in the ground, backfill
       them and seed over it, then fill the property to cover it.   He explained
       that this would be the least expensive and least intrusive fix to the
       drainage problem at the heart of the Consent Judgment. This court finds
      the second solution, which is the least expensive, is the correct route to
       relieve the drainage problem on the plaintiffs' property and to fulfill the
       spirit of the Consent Judgment entered into between the parties.


       As noted above, the effect and weight to be given expert testimony is within

the broad discretion of the trial court. Louisiana State Bar Association v. Carr &


Associates, Inc., 2008- 2114 (   La. App. 1St Cir. 5/ 8/ 09), 15 So. 3d 158,    171, writ


denied, 2009- 1627 ( La. 10/ 30/ 09), 21 So. 3d 292.   The decision reached by the trial

court regarding expert testimony will not be disturbed on appeal absent a finding

that the trial court abused its discretion. Morgan v. State Farm Fire and Casualty


Company, Inc., 2007- 0334 ( La. App. 1St Cir. 11/ 2/ 07), 978 So. 2d 941, 946.

       Where, as here, the trial court' s findings are reasonable in light of the record


reviewed in its entirety, the court of appeal may not reverse even though convinced

that had it been sitting as the trier of fact, it would have weighed the evidence

differently.   Where there are two permissible views of the evidence, the factfinder' s


choice between them cannot be manifestly erroneous or clearly wrong.         Rosell, 549


So. 2d at 844.


      To the extent that the City now argues on appeal that the trial court' s judgment

fails to take into account Louisiana' s natural drainage laws, even if we were to find


any evidence of same was presented at trial, we are unable to find error by the trial

court in the relief ordered particularly considering Dr. Martin' s expert testimony,

which the trial court obviously considered and accepted in weighing the evidence

before the court.


      Having thoroughly reviewed the evidence and testimony of record herein,

including the experts' testimony, we find no abuse of the trial court' s discretion in

                                           19
accepting the expert testimony of Dr. Martin, who had specialized knowledge that

assisted the trial court with the factual determinations in this case. See Louisiana


State Bar Association, 15 So. 3d at 171.


      Accordingly, we also find no merit to this assignment of error.

                                   CONCLUSION


      For the above and foregoing reasons, the March 11, 2022 amended judgment

of the trial court is hereby affirmed. Costs of this appeal in the amount of $4, 840. 02

are assessed to the defendant/ appellant, the City of Mandeville.

      AFFIRMED.




                                           20